Citation Nr: 1532467	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-11 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for arthritis of the right shoulder.  

2.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include as secondary to diabetes. 

3.  Entitlement to service connection for a bladder disorder with frequent urination, to include as secondary to diabetes or medication for service-connected disability.  

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity and left upper extremity, to include as secondary to diabetes.   

5.  Entitlement to service connection for retinopathy, to include as secondary to diabetes.  

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes and medication for service-connected post-traumatic stress disorder (PTSD).  

7.  Entitlement to an increased rating for PTSD, rated 70 percent disabling.  

8. Entitlement to a compensable rating for a chronic infection of the feet.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from February 1969 to March 1971.  He served in Vietnam and his military decorations include the Purple Heart.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In pertinent part, the October 2009 decision denied a rating in excess of 50 percent for PTSD.  However, a May 2012 rating decision granted a 70 percent rating effective the date of receipt of the claim on October 7, 2008; and granted temporary total rating based on VA hospitalization as of September 15, 2009, with resumption of a schedular 70 percent rating as of November 1, 2009.  That decision also granted service connection for diabetic peripheral neuropathy of each lower extremity, with each assigned an initial 10 percent rating. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (BVMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO in April 2015.  A transcript thereof is contained within VBMS.  

There was additional evidence added to the record after the issuance of the June 2013 statement of the case and supplemental statement of the case both prior to and after certification of the issues to the Board.  The Board finds that this additional evidence was neither relevant such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

In VA Form 21-526EZ of September 2014 the Veteran claimed service connection for heart disease and episodes of loss of consciousness.  Following a March 2015 VA examination, a March 2015 rating decision denied service connection for coronary artery disease (CAD), nonobstructive (claimed as a heart disease) and for syncope (claimed as loss of consciousness/keep passing out).  Although notified of this decision, no appeal has yet been initiated.  

Also, VA examination in 2015 found that the Veteran had edema of both lower extremities and that it might be due to nonservice-connected obstructive sleep apnea (OSA) or to Lyrica for neuropathy.  However, the Veteran had neuropathy in the form of cervical radiculopathy, residuals of surgery for ulnar neuropathy, and service-connected diabetic neuropathy.  To the extent, if any, that he takes Lyrica for service-connected diabetic neuropathy, it is not clear that the Veteran wishes to claim service connection for edema of the lower extremities.  This matter is referred to the RO for clarification.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  The Veteran did not appeal a May 2004 rating decision, of which he was notified, that denied service connection for arthritis of the right shoulder and that decision is final.  

2.  No additional evidence which was relevant to the claim for service connection for right shoulder disability was received within one year of the May 2004 rating decision and no additional service treatment records have been received; the additional evidence received since that rating decision does not relate any chronic right shoulder disability to military service or a service-connected disorder; and as such is not new and material for the purpose of reopening that claim.  

3.  A GI disorder is not shown to be related to military service or to a service-connected disorder, including diabetes. 

4.  A bladder disorder with frequent urination, is not shown to be related to military service or to a service-connected disorder, including diabetes or medication for PTSD.  

5.  Chronic peripheral neuropathy of the right upper extremity and left upper extremity is not shown to be related to military service or to a service-connected disorder, including diabetes.   

6.  Retinopathy due to diabetes is not shown.  

7.  Erectile dysfunction is not shown to be related to military service or to a service-connected disorder, including diabetes and PTSD.   

8.  PTSD is manifested by less than total occupational and social impairment.  

9.  The chronic infection of the feet are manifested by involvement of his unexposed feet with less than 5 percent of the entire body and the use of topical creams but no systemic therapy, immunosuppressive drugs.  

10.  The Veteran is service-connected for PTSD, rated 70 percent; traumatic arthritis of the lumbosacral spine, rated 40 percent; diabetes mellitus, type II, rated 20 percent; diabetic neuropathy of the right lower extremity, rated 10 percent; diabetic neuropathy of the left lower extremity, rated 10 percent; hearing loss, rated 10 percent; tinnitus, rated 10 percent; and chronic fungal infections of the feet, assigned a noncompensable evaluation.  There is a combined disability rating, including the bilateral factor of 2.7 percent, of 90 percent.  

11.  The Veteran has the equivalent of 12 years of education, work experience in automotive work, a bus driver, and a clerk, and he last worked in 2003.  His service-connected disabilities, in combination, preclude obtaining or retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The unappealed rating action of May 2004 denying service connection for arthritis of the right shoulder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  The evidence received since the May 2004 rating decision does not relate to an unestablished and relevant fact and, so, is not new and material for the purpose of reopening the claim for service connection for arthritis of the right shoulder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for service connection for a GI disorder, to include as secondary to diabetes, are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

4.  The criteria for service connection for a bladder disorder with frequent urination, to include as secondary to diabetes or medication for service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

5.  The criteria for service connection for peripheral neuropathy of the right upper extremity and left upper extremity, to include as due to diabetes, are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

6.  The criteria for service connection for retinopathy, to include as secondary to diabetes, are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

7.  The criteria for service connection for erectile dysfunction, to include as secondary to diabetes, are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

8.  The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.102, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, DC 9411 (2014).  

9.  The criteria for a compensable rating for a chronic infection of the feet are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.102, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, DC 7806 (2014).  

10.  The criteria for a TDIU rating are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation and respective evidentiary gathering duties, including the VA duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VCAA notice was intended to be provided prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication, e.g., in a supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In service connection claims, a claimant is to be informed of five elements: veteran status, existence of a disability, a connection between a veteran's service and the disability (or a service-connected disorder), degree of disability, and effective date of any grant.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006) it was held that in a new and material evidence claim, the VCAA notice must include the reason(s) for the prior denial, i.e., which element(s) was not previously substantiated.  However, in VAOPGCPREC 6-2014 it was held that Kent v. Nicholson, 20 Vet. App. 1 (2006) was no longer valid because of subsequent decisions of the U.S. Court of Appeals for the Federal Circuit in Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed.Cir.2007) and Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed.Cir. 2009) (Vazquez-Flores II), and because of revisions in 2012 to 38 U.S.C.A. § 5103(a) by Pub.Law No. 112-154, §504(a), 126 Stat. 1165, 1191 (2012).  VAOPGCPREC 6-2014 determined that the VCAA only requires claim-specific notice and not case-specific notice, i.e., there was no requirement to provide notice of the reason(s) for the prior denial (the element for claim substantiation that was found not to exist).  

In this case, all required notice was provided as to the service connection claims to the Veteran by RO letters prior to the rating decisions which are appealed.  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file as are his VA treatment records and available private clinical records.  Also of record are records from the Social Security Administration (SSA).  

At the hearing it was agreed that the case would be held open for 30 days to provide the Veteran and his representative the opportunity to obtain and submit additional evidence.  However, the Veteran has not submitted such evidence.  Also, after executing an authorization form, the RO obtained records of Cross Creek Physical Therapy which reflect treatment in March and April 2006 for degeneration of the cervical spine, manifested by complaints of cervical and right upper trapezius pain.  

No formal examinations have been obtained as to the application to reopen the claim for service connection for a right shoulder disorder because obtaining a VA nexus examination in this context is dependent upon the submission of new and material evidence, which has not been done in this case.  See 38 C.F.R. § 3.159(c)(4)(iii); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

No formal examinations have been obtained as to the claim for service connection for retinopathy because although the Veteran testified that his vision had deteriorated over the years he conceded that there was no clinical evidence of retinopathy and that no physician had told him the cause of his visual deterioration, i.e., age versus diabetes.  

No VA examinations have been obtained as to the claim for service connection for a GI disorder because although the Veteran testified that he had developed gastroesophageal reflux disease (GERD) after he developed diabetes, such a temporal relationship, standing alone, is insufficient to suggest a causal relationship particularly when, as here, the Veteran conceded in his testimony that his treating physicians had never told him what had caused his GERD and had never suggested that it was due to service-connected diabetes.  

No VA examinations have been obtained as to the claim for service connection for a bladder disorder, manifested by frequent urination, because the Veteran conceded in his testimony that his treating physicians knew of his frequent urination and they had never diagnosed him as having any bladder disease and had never made a formal complaint to his physicians about the frequent urination or been treated for a bladder condition.  

A general conclusory statement that a disorder may be due to service or service connected disability does not meet the low threshold of an indication that the claimed disability is due to service or service connected disability.  See generally Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

The Veteran was provided VA examinations as to his claims for service connection for erectile dysfunction and for neuropathy of the upper extremities, as well as for evaluation of his service-connected PTSD and his skin condition.  He also testified in support of his claims before the undersigned Veterans Law Judge in April 2015.  38 C.F.R. § 3.103(c)(2) requires that a presiding Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).

Background

The Veteran's May 1968 pre-induction examination revealed that his uncorrected distant visual acuity was 20/30 in the right eye and 20/40 in the left eye.  He had a visual defect which was not considered disqualifying for service.  However, a subsequent in-service clinical record, the date of which is not legible, indicated that his uncorrected visual acuity was 20/20 in each eye.  

The Veteran was seen in May 1969 for left shoulder pain. 

A medical history questionnaire in conjunction with the January 1971 examination for service separation noted that the Veteran had worn glasses for a refractive error.  However, the examination itself found that his uncorrected distant visual acuity was 20/20 in each eye.  

In 1976 the Veteran claimed service connection for a low back disorder and on VA orthopedic examination in November 1976 he had no complaints of his right shoulder.  His shoulders and upper extremities were unrestricted and symptom free.  

On VA examination in November 1976 it was noted that the service records contained no evidence of GI disease, diagnoses or treatment.  He reported having been hospitalized at a private facility in November 1974 for upper abdominal pain and that an upper GI X-ray series had revealed a peptic ulcer, but he did not know if it was a duodenal or gastric ulcer.  He had not had any subsequent hospitalizations for a GI condition.  He stated that that he had no further GI distress because he had had to quit drinking alcoholic beverages.  However, in the past week he had had a reactivation of symptoms.  He rarely got heartburn but sometimes had upper abdominal cramps.  After a physical examination the diagnosis was no organic GI disease found; and non-specific, functional, non-organic GI symptomatology.  An upper GI X-ray series was normal.  

SSA records include private clinical records which reflect that the onset of the Veteran's bilateral ulnar neuropathy and cervical radiculopathy was in 2000, and that the private clinical source had first been consulted in October 2002.  

The Veteran was hospitalized at the University of Illinois at Chicago Medical Center in March 2003 for bilateral ulnar entrapment, which was worse in the right upper extremity, and had an ulnar nerve transposition on the right.  It was noted that he had had decreased sensation over the dorsal aspect of the left forearm and left hand since a fracture of the left wrist and surgery many years ago.  A cervical MRI revealed cord compression from C3 to C6.  

Information from the Social Security Administration reflects that in November 2003 the Veteran was awarded disability benefits due to ulnar neuropathy and cervical radiculopathy and that the date his disability began was in March 2003.  

On VA psychiatric examination in February 2004 it was noted that the Veteran had for a while worked in the mechanic shop of the Chicago Transit Authority and had also been a bus driver.  

On VA orthopedic examination in February 2004 the Veteran reported having right shoulder pain and stiffness, for which he had sought VA treatment.  The examiner's review of the service records revealed only that the Veteran had sustained a left shoulder injury in May 1969, not a right shoulder injury.  On examination he had normal and full range of motion of both shoulders.  Right shoulder X-rays revealed mild arthritis of the right acromioclavicular joint.  The pertinent diagnosis was mild osteoarthritis of the right acromioclavicular joint.  After a review of the records, the examiner opined that there was no substantiation of a right arm or right shoulder injury during service.  It was more likely than not that his postservice ulnar nerve transposition was secondary to cubital tunnel syndrome which, in turn, was most likely not related to any service related injuries.  

VA treatment records show that in January 2007 it was noted that the Veteran had earned a certificate in automotive technology at a vocational technical school.  Also, in 2007 the Veteran was treated for left shoulder pain and X-rays yielded findings suggestive of a remote left acromioclavicular ligament injury.  

On VA spinal examination it was noted that the Veteran had not worked since having had cervical spine surgery in 2004.  

VA treatment records include an October 2008 notation that the Veteran had numbness and tingling of both arms and hands.  It was felt that this was probably due to diabetic neuropathy and for this reason electrodiagnostic testing was to be done.  

On VA examination in January 2009 it was noted that the Veteran had not had any ketoacidotic or hypoglycemic reactions.  He followed a diabetic diet.  He had no restriction of activities.  On his last eye examination in October 2008 he had no diabetic retinopathy.  He complained of diarrhea and chronic heartburn.  He related having erectile dysfunction for 10 years but he was sexually active, and Levitra helped.  It was reported that the Veteran had cervical degenerative disc disease, followed by radiculopathy in the right upper extremity, and an ulnar nerve release on the right.  This was prior to the onset of diabetes and could not be due to the diabetes.  He had no other signs of peripheral neuropathy in the other extremities.  Erectile dysfunction was unlikely to be due to diabetes, as it predated the onset of diabetes by nearly 5 years.  

On VA psychiatric examination in January 2009 the Veteran reported having had a live-in girlfriend from 2000 until they broke up in 2007, and he had not had any sexual relationship with her in all of 2007 prior to their break up.  On mental status examination the Veteran was attentive and fully oriented.  His mood was dysphoric and primarily anxious with mood congruent to affect.  Motor activity was mildly agitated.  His speech was within normal limits.  Memory skills were grossly intact.  Thought processes were logical and coherent.  Thought content was goal directed.  There was no delusional material and no suicidal or homicidal ideation.  Intellectual functioning was within the high average range.  Insight and judgment were good.  His Global Assessment of Functioning (GAF) score was 45.  

On VA psychiatric examination in May 2009 the Veteran's claim file was reviewed.  It was noted that he had participated in substance abuse treatment programs outside of VA.  He had been hospitalized twice in October 2008 for substance abuse, at which times his GAF scores had been 55 and 65.  His relationship with a brother was strained but he had good relationships with his children and sisters.  He spent time with friends 2 or 3 times weekly.  He had last done some fishing 2 years ago but attended church twice monthly.  His last use of cocaine was in August 2008.  He had no history of suicide attempts or assaultiveness.  On mental status examination he was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was unremarkable.  His speech was clear and coherent.  He was cooperative but avoided eye contact.  His affect was congruent and his mood was good.  He could perform serial 7's and spell a word forwards and backwards.  He was fully oriented.  His thought content was unremarkable.  He had no delusions.  His judgment and insight were intact.  He slept well but only by using medications.  He had no hallucinations, obsessive or ritualistic behavior, homicidal thoughts, panic attacks or episodes of violence.  He interpreted proverbs appropriately.  He sometimes had suicidal thoughts.  His recent and immediate memory were normal but his remote memory was mildly impaired.  

It was noted that the Veteran had others perform some household chores, e.g., laundry, due to his pain in his legs, arms, and neck.  It was reported that he had retired in 2003 due to neuropathy and arthritis.  His GAF score was 45.  It was noted that his level of symptomatology appeared to be about the same as it was on psychiatric evaluation in January 2009, at which time he had become sober and had begun making an effort to maintain sobriety.  It was reported that his substance abuse was used to cope with PTSD.  However, he did not have total occupational and social impairment due to signs and symptoms of PTSD.  He did have occupational and social impairment with deficiencies in most areas, e.g., work, school, family relations, judgment, thinking or mood.  

On VA audiology examination in May 2009 the Veteran reported having worked as a transit authority bus driver for 24 years.  After audiometric testing it was noted that his hearing was within normal limits for the middle frequencies, falling to a moderately severe sensorineural hearing loss in the right ear and a profound such loss in the left ear, with excellent speech discrimination in the left ear and poor discrimination in the right ear.  Occupationally, he reported having difficulty hearing passengers when driving and had to ask people to repeat themselves.  

On VA dermatology examination in May 2009 the Veteran reported having developed athletes feet during service.  He still had itching and sweating of his feet, and had fluid filled blisters.  The condition was intermittent and he still had scaling and maceration between the toes and the dorsal borders of the feet.  He applied antifungal creams.  He had no systemic symptoms and had not had systemic therapy.  On examination he had furuncle, boils, and comedones on some bodily areas but not his feet.  As to his feet there was scaling and maceration along the borders, medially and laterally, of the feet, and the tips of the toes, especially the great toes.  There was scaling and maceration extending into the webs between the toes, which was especially marked in the last 2 interdigit webs.  This covered at least 2 percent of the total body surface and zero (0) percent of the exposed bodily surface area.  The impression was tinea pedis covering approximately 2 percent of the total body surface and zero (0) percent of the exposed bodily surface area.  

The Veteran was admitted in September 2009 to a VA Medical Center PTSD residential program.  He reported that he was in remission from substance abuse since treatment for that problem in October 2008.  On mental status examination he denied suicidal and homicidal ideation.  His grooming and hygiene were appropriate.  He was fully oriented.  He was cooperative but could easily be diverted to being argumentative.  There was no psychomotor retardation or agitation.  His affect was not congruent with mood.  His thought processes were fairly well organized and goal directed.  There was no looseness of associations or flight of ideas.  While he reported having had auditory and visual hallucinations for years, he did not appear to be responding to internal stimuli.  His insight and judgment were fair.  His GAF score was 74.  It was noted that although he had finished the 11th grade, he had obtained a GED degree.  He had taken a few college courses.  

VA clinical records show that in December 2009 the Veteran was given bilateral hearing aids.  

On VA audiology examination in March 2010 audiometric testing revealed that the Veteran had tinnitus, and a mild to profound sensorineural hearing loss in the right ear, with poor speech reception, and a moderate to severe sensorineural hearing loss in the left ear, with good speech reception.  It was reported that there were no significant effects on his occupation or usual daily activities if he were in a quiet setting without background noise.  

On VA evaluation of the Veteran's diabetes in March 2010 it was noted that he took oral medication.  He denied any ketoacidotic or hypoglycemic reactions.  He followed a diabetic diet.  His weight had been stable.  He had no restriction of activities.  It was noted that a September 2009 eye examination had found no diabetic retinopathy.  He had had chronic pain, numbness and tingling in the right upper extremity since cervical surgery and ulnar nerve surgery.  He denied chronic nausea, vomiting, diarrhea, and constipation.  He reported having had erectile dysfunction for 10 years but was able to perform normally without Levitra.  The assessments included there being no evidence of gastroparesis.  It was stated that it was unlikely that the erectile dysfunction, which started 10 to 11 years ago, was secondary to diabetes which was diagnosed in 2004.  Moreover, he was able to have normal sexual activity even without Levitra.  It was opined that there was no functional impairment or limitation to physical or sedentary employment due to diabetes.   

On VA psychiatric examination in March 2010 the Veteran's claim file was reviewed.  He took psychotropic medication and attended group and individual therapy sessions.  He complained of depression but it was difficult to determine the severity, frequency, and duration due to the Veteran's tangential thoughts.  He was guarded and provided vague answers.  He had been divorced since 1993.  He had a good relationship with his children but did not get to visit them much.  He also had a good relationship with his sisters.  He interacted with others at a Vet Center but did not describe any close relationships.  He did not describe any leisure pursuits or recreational activities.  He admitted having a problem with his temper and avoiding large crowds.  He had a history of substance abuse but this had been in remission since September or October 2008.  

On mental status examination the Veteran was clean and neatly groomed.  His psychomotor activity and speech were unremarkable.  He was suspicious and guarded.  His affect was flat and his mood was anxious and dysphoric.  He had an attention disturbance, being easily distracted.  He could perform serial 7's but could not spell a word forwards and backwards.  He was fully oriented but there was circumstantially and tangentially of his thought processes.  As to thought content, he was preoccupied with one or two topics.  He had some paranoid delusions.  His insight and judgment were intact.  His sleep was disturbed by nightmares.  He reported hearing people talk to him and seeing people run across his line of vision.  There was no obsessive or ritualistic behavior.  He had thoughts but no plans about harming others.  He had no suicidal thoughts.  His impulse control was fair.  His recent and remote memory were mildly impaired and his immediate memory was moderately impaired.  He reported having many guns in his residence.  He was felt to be competent.  His GAF score over the past year was between 40 and 50.  However, he did not have total occupational and social impairment but there were deficiencies in judgment, thinking, family relations, and mood but not work.  The symptoms that affected his reliability and productivity included depression, anxiety, sleep deficits, irritability, hypervigilance, paranoia, memory deficits, and difficulty concentrating and focusing.  

On VA spinal examination in April 2010 the Veteran complained of radiation of some low back pain into his left buttock but not in either leg.  He wore a lumbar corset and used a cane.  He could walk less than 15 minutes or less than 30 feet.  He believed his back pain prevented him from working.  He had not been on bed rest in the last 12 months.  He reported some urinary frequency but denied any bowel dysfunction.  On examination lumbar flexion was to 80 degrees, and extension as well as lateral bending and rotation in each direction were to 20 degrees.  He had chronic decreased sensation in the lower extremities in a stocking distribution due to diabetes.  It was opined that it would be difficult for the Veteran to carry out hard manual labor.  He was a candidate for light duty or desk work, i.e., sedentary but not heavy physical or manual labor.  

On VA dermatology examination in August 2010 the Veteran reported that he had a history of developing little bumps on his feet, which he described as being similar to warts, which would itch until he drained them of fluid.  He had applied topical creams to control them.  On physical examination his feet were completely clear of any acute process.  On the lateral aspect of his right foot there were some hyperpigmented macules, which the Veteran stated were residuals of prior involvement, i.e., post-inflammatory areas of hyperpigmentation.  His feet were tender to touch but there was no nail fungus present.  He was hairless from about 4 inches above each ankle.  He had strong dorsalis pedis pulses.  His toes were cool and his feet were warm.  The examiner noted that a prior VA examination in May 2009 had found that the Veteran had an active skin disease involving approximately 2 percent of the skin, and subsequently an August 2009 examination found no skin lesions at all.  The diagnosis was tinea pedis, by history.  It was opined that currently there was no resulting disability, even though the Veteran walked with a cane.  He walked with a cane due to orthopedic and not dermatologic problems.  His skin disorder did not impact his ability to engage in physical or sedentary work.  

VA treatment records show that on diabetic eye examination in November 2010 the assessment was that the Veteran had non-insulin dependent diabetes without retinopathy, but had dry eye syndrome and bilateral presbyopia.  

The Veteran was seen in February 2011 at the Northwest Mississippi Regional Medical Center and the diagnoses included gastroesophageal reflux disease (GERD).  

In the Veteran's May 2011 Application for Increased Compensation Based on Unemployability he reported not having worked since 2003 and having 12 years of education.  

In a July 2011 VA Form 21-4138, Statement in Support of Claim, the Veteran reported that he could no longer work in a warehouse due to limited use of his right arm, and he stated that he was right handed.  

On VA spinal examination in July 2011 the Veteran complained of low back pain which was 8 on a scale of 10 on a daily basis, reaching 10 out of 10 once or twice weekly, with numbness and tingling in the right lower extremity only.  This was in a stocking distribution consistent with diabetic neuropathy, and not consistent with radiculopathy.  He had not had low back surgery.  He took medication for pain and used a TENS unit.  He use to work in a warehouse but such work was now too painful.  He was constipated but had not lost function of his bladder.  On examination there was mild tenderness to palpation of the mid-lumbar spine but no tenderness to palpation of the paraspinal musculature, and no spasm.  Lumbar flexion was to 30 degrees without pain and there was10 degrees of extension.  Significantly, it was reported that he appeared to have ankylosis.  He had only 10 degrees of rotation and 10 degrees of lateral bending, in each direction.  The examiner stated that this ankylosis made any kind of bending or stooping impossible, which was what he used to do when driving and working in a warehouse.  He was now unable to do this type of work.  He could do mild sedentary or light work which would include walking no more than 50 feet at a time, resting or standing for no more than 2 hours at a time but with taking breaks of 15 minutes every two hours to relieve back stiffness.  It was reasonable to assume that he would have flare-ups during which he would have decreased motion and increased pain.  

On VA examination in August 2011 to evaluate the impact of the Veteran's service-connected disabilities with respect to employability it was noted that he used a cane in his left hand due to bilateral leg pain which was worse in the right leg.  On examination he had thickened toenails, bilaterally, which were healing with the use an antifungal medication.  On psychiatric evaluation he had normal mood, affect, and judgment.  His behavior was appropriate and there was no obsessive behavior, hallucinations or delusions.  It was reported that he was now unemployed, and had been for 5 to 10 years, due to disability.  There was no effect on his usual occupation or resulting work problems or usual daily activities due to his diabetes or his skin condition of the feet.  His physical and sedentary employability was limited due to nonservice-connected right ulnar neuropathy which caused weakness in his right hand.  

VA treatment records show that on an audiology evaluation in August 2011 it was noted that the Veteran's bilateral sensorineural hearing loss impacted the ordinary conditions of daily life, including his ability to work, inasmuch as he reported having difficulty understanding speech, particularly when in a crowd.  Even if he used hearing aids it would be expected that he would have difficulty understanding speech in a noisy environment, especially with a lack of visual cues, although by itself the hearing loss did not preclude gainful employment.  Similarly, his tinnitus impacted the ordinary conditions of daily life, but would not be expected to affect his employment.  

An August 2011 lumbar spine MRI at the Northwest Mississippi Regional Medical Center revealed disc bulging at L2-3 and central disc extrusion at L5-S1.  A right shoulder MRI revealed mild impingement with bursitis, and probable mild tendinosis of the supraspinatus tendon at its insertion.  

VA records show that he was seen at an emergency room for right shoulder pain.  A September 2011 of a Diabetic Risk Assessment Consult reflects that imaging of the Veteran's retina found no diabetic retinopathy.  Also in September 2011 he complained of right shoulder pain.  

On VA genitourinary examination on March 23, 2012, the Veteran's diagnosis was erectile dysfunction.  He reported having noticed erectile dysfunction in his 30s.  He used Viagra when it went on the market but it gradually ceased to have an effect.  He had not been sexually active in the last 10 years.  Diabetes was diagnosed in 2004 and he was started on diabetic medication in 2006.  VA treatment records revealed he was taking Viagra in January 2005, at a time when he was not on medication for diabetes.  He did not have a voiding dysfunction or a history of symptomatic urinary tract or kidney infections.  It was opined that the erectile dysfunction was less likely as not due to diabetes.  Also, there was no evidence of aggravation of erectile dysfunction due to diabetes because he had had erectile dysfunction for the last 10 years, and diabetes had been diagnosed in 2004, for which he was started on diabetic medication in 2006.  

On VA neurology examination on March 23, 2012, it was noted that he Veteran had not been diagnosed as having diabetic neuropathy.  He had a history of left wrist surgery in 1987 with fixation by pins.  He had right ulnar entrapment release surgery in 2003, and in 2004 he had cervical surgery for neck pain with radiculopathy which required cervical fusion.  He related having had a history of numbness and tingling of the 4th and 5th fingers of the right hand since the 1990s, which had gradually worsened and resulted in his dropping objects from his right hand and for which he had surgery in 2003, but he had noted similar symptoms in the left hand in early 2000.  The 2003 right hand surgery had provided incomplete and temporary relief but the symptoms recurred and he now still dropped objects.  He had not had an ulnar release of the left hand.  It was noted that a November 2008 EMG had found electrophysiological evidence of a mild polyneuropathy, and of an ulnar neuropathy across the elbow, the right had been surgically repaired and on the left there was a suggestion of temporal dispersion.  

The examiner found that the Veteran did not have any symptoms attributable to diabetic peripheral neuropathy, and specifically that the Veteran did not have upper extremity diabetic peripheral neuropathy.  The Veteran's mild claw deformity of the right hand and his limited pronation of the right forearm, were due to incomplete paralysis of the right ulnar nerve, and these well as the postoperative right forearm scar, were unlikely to be due to diabetes.  The examiner further commented that it was less likely as not that there had been any aggravation of the pre-existing severe bilateral ulnar neuropathies due to diabetes because it appeared that he had a continuation of symptoms of ulnar neuropathy, by his history, and a lack of resolution of symptoms after his right ulnar release in 2003, and because his diabetes was under excellent control.  

On VA psychiatric examination in June 2012 the Veteran's GAF score was 45.  His level of occupational and social impairment was best described as occupational and social impairment with deficiencies in most areas, e.g., work, school, family relations, judgment, thinking and/or mood. 

Historically, the Veteran's electronic medical records revealed that on PTSD examination in March 2010 the GAF score had been 45 and it had been opined that the PTSD symptoms resulted in deficiencies in multiple areas of functioning including judgment, family, thinking and mood.  The symptoms had been intrusive thoughts, nightmares ad physiological reactivity when exposed to trauma related stimuli, avoiding trauma related stimuli in the form of conversations and activities, social detachment, sense of foreshortened future, sleep and concentration disturbance, irritability and hypervigilance.  It had been noted that he had guns in every room in his house.  He was not employed at that time and had retired in 2003 due to age or duration of work.  He denied having close friends or being involved in leisure activities.  A March 2012 psychiatric note reported that he had persistent sleep disturbance, nightmares, talking in his sleep, and depression.  He was in a relationship but lived alone in an apartment.  A January 2012 social work note reported that he had been anxious and worried about a possible life threatening illness which affected his mood.  He spent most of his time alone at home.  As to the Veteran's recent history, the Veteran remained divorced but had a live-in female friend.  The relationship had lasted 3 months.  He had a son and a daughter, and each was in their 30s.  He spoke with them about every 6 to 7 months, whenever they called.  He did not call them.  He had "so, so" connections with most of his siblings, except that he did not speak to one brother.  Otherwise, he had no friends, associates or acquaintances.  He spent his free time going to the Vet Center meetings, or weekly sessions at a mental health center.  He went to lunch with the Vet Center group once in a while, and these were the only people with whom he socialized.  He went fishing and went to a health club every once in a while.  He also watched television and did a little reading.

When the Veteran had retired in 2003 he had been a warehouse worker for 24 years.  He had stopped working because of ulnar nerve problems in his right arm.  His ability to lift over 10 or 15 lbs had been compromised, but otherwise he had no problems performing his work duties.  He stressed that his relationships with co-workers had been strained and he had not socialized with them because he was an outsider, i.e., not a member of the ethnic group which were the majority of his co-workers.  His work attendance most of the time had been 5 days a week.  His performance evaluations at work had always been good.  He spoke extensively about the racism and nepotism that went on at his place of employment.  He denied hospitalizations since his 2010 psychiatric examination.  He had been prescribed psychotropic medication.  It helped to calm him down.  He reported that he sometimes did not sleep for 2 days.  When he did sleep, he slept well. He denied suicidal thoughts and any plan for self-harm because he wanted to see his grandchildren grow-up.  His appetite varied but is libido was non-existent.  His motivation level was low and he was not interested in activities.  He felt self-contained because going out resulted in conflicts with people.  He managed his hygiene.  When asked, he denied having any weapons.  The Veteran denied having had any substance abuse as well as legal and behavioral problems since his 2010 psychiatric examination.  He had been in verbal but not physical conflicts.  

With respect to PTSD, as to criterion A, exposure to traumatic event, the Veteran's response involved intense fear, helplessness or horror.  As to criterion B, persistent reexperiencing of a traumatic event, he had recurrent distressing dreams of a stressor.  As to criterion C, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma), he had markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; and a restricted range of affect, e.g., unable to have loving feelings.  As to criterion D, persistent symptoms of increase arousal, not present before the trauma, he had difficulty falling or staying asleep, and irritability or outbursts of anger.  As to criterion E, the duration of the symptoms was more than one month.  As criterion F, the PTSD caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

In describing the Veteran's symptoms, it was reported that he had a depressed mood, chronic sleep impairment, disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; suicidal ideation; and impaired impulse control, e.g., unprovoked irritability with periods of violence. 

The Veteran was capable of managing his financial affairs.  It was commented that he appeared to continue to struggle with his PTSD.  The symptom intensity appeared to be about the same level as at the time of the March 2010 psychiatric examination.  He did not appear to be unemployable due to PTSD.  He had sustained employment for a prolonged period of time, i.e., 24 years, and had stopped because of physical problems and not due to symptoms of PTSD.  If he was unemployable, it was more likely that it was due to other "issues."  

On VA psychiatric examination in May 2013 the best summarization of the Veteran's service-connected PTSD was that as to the level of occupational and social impairment of deficiencies in most areas, e.g., work, school, family relations, judgment, thinking and/or mood.  It was noted that he was divorced and continued to live alone.  He spoke regularly, by phone, with his children.  His 2 sisters checked in on him weekly.  He was independent in all activities, including cleaning and cooking.  He rarely went out of his house and spent much of his average day watching television.  He would drive to a store, to see his doctor, and to attend his PTSD support group but otherwise he preferred to be alone.  He occasionally attended church, and he visited his sisters.  He no longer engaged in his prior hobbies of fishing and hunting due to his back problems, stating that a ruptured disc caused pain and difficulty with ambulation.  He wore a back brace and used a cane.  Within a year after retiring he had had two surgeries, one on his left arm and the other on his neck.  He now attended two separate PTSD support groups on a weekly basis.  He had psychiatric follow-ups for medication management, most recently in March 2013 when his GAF score was 60.  He had not been compliant with his medication regimen, such that his symptoms of hypervigilance, sleep disturbance, and general restlessness had continued.  

The Veteran had a markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  He had difficult falling or staying asleep.  He had irritability or outbursts of anger.  He was hypervigilant.  His symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He had symptoms of depressed mood, anxiety, and depression.  He had chronic sleep impairment.  He had impaired judgment and disturbance of motivation and mood.  He had difficulty establishing and maintaining effective work and social relationships, as well as adapting to stressful circumstance including work or a work-like setting.  He had impaired impulse control, e.g., unprovoked irritability with periods of violence.  

On mental status examination the Veteran wore a back brace and his gait was labored.  His eye contact was minimal, at best.  He was alert and oriented.  His mood was irritable and depressed.  His affect was constricted and his speech was minimal.  His thought processes were logical and goal oriented.  His thought content was devoid of abnormal perceptions or delusional ideation.  He endorsed depressive and anxiety symptoms.  He admitted having intrusive thoughts when triggered by noises.  No suicidal or homicidal ideation was reported or suspected.  His memory was grossly intact and his concentration and attention were adequate.  His impulse control was, at best, fair.  His insight and judgment were fair.  He was capable of managing his financial affairs.  

However, the Veteran did not have impairment of memory, speech or thinking.  He had no gross impairment of thought processes or communication.  There was no suicidal ideation or obsessional rituals.  There were no persistent delusions or hallucinations or spatial disorientation.  There was no neglect of his personal appearance or hygiene or grossly inappropriate behavior.  There was no persistent danger of harming himself or others.  There was no intermittent inability to perform activities of daily living.  He related that his worse symptoms were an exaggerated startle response to loud noises, sleep disturbance, and difficulty getting along with others.  He reported having episodes of sleep walking.  The examiner reported that the Veteran's symptoms continued to be similar in quantity and quality to those described in his examination in 2012.  

On VA dermatology examination in June 2013 the Veteran's claim file was reviewed.  It was noted he had been diagnosed as having dermatophytosis of the feet in the 1970s.  The Veteran reported that in his postservice years he had applied topical creams which had improved his symptoms of sweating, itching, and blistering of his feet.  Despite continuing this treatment he alleged that it had worsened and that gradually his toenails had been "eaten up" by fungus.  He had no systemic manifestations.  His only treatment had been topical application of creams, but he had not had any debilitating episodes in the last 12 months and it did not affect any visible areas of the skin.  

On physical examination the Veteran's feet were warm to the touch.  Pulses were palpable, bilaterally.  His skin was peeling around the lateral aspect of the feet and the heels.  His toenails were yellowish and discolored on the 1st, 4th, and 5th toes of the right foot and the 1st and 5th toes of the left foot.  There was mild maceration of the skin in the webbing between the 2nd and 3rd as well as between the 3rd and 4th toes, bilaterally.  There was no rash on his feet but there were dark spots on the bottom of both feet but no warts. It was stated that his skin condition did not affect his ability to work.  

On VA examination (Disability Benefits Questionnaire) in February 2015 it was noted that the Veteran had presented to Memphis VA emergency room in March 2014 for worsening bilateral lower extremity edema for 3 days.  Physical examination was significant for 2+ edema, bilaterally, with a normal chest X-ray.  It was suspected edema was due to Lyrica versus obstructive sleep apnea (OSA) with being non-compliant in use of a CPAP device, causing pulmonary hypertension with right heart failure.  He was diuresed and discharged after 48 hours with a recommendation for outpatient echocardiogram, but this was never completed.  It was noted that a cardiac catheterization in 2009 revealed non-obstructive disease. He had had syncopal episodes for many years of unclear etiology.  His heart condition(s) impacted his ability to work causing limitations as to heavy manual labor but light physical labor and sedentary work was feasible, based on echocardiogram findings.  It was also noted that he had chronic leukopenia.  There was an impression that he had chronic bilateral lower extremity edema, with recent worsening.  It was felt that cor pulmonale was a differential diagnosis but he had no other symptoms compatible with this diagnosis and his physical examination findings, other than swelling, was not terribly convincing for it either.  A more promising culprit might be the Lyrica which was recently started for neuropathy.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C. § 1110; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  Also, congenital or developmental defects, e.g., refractive errors of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also VAOPGCPREC 82-90. 

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, the following disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: acute and subacute peripheral neuropathy (which means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset).  38 C.F.R. § 3.309(e).  

However, effective as to all claims pending or filed on or after September 6, 2013, VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to 38 C.F.R. § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 Fed.Reg. 54763 - 54766 (September 6, 2013).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (2007).  

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to the exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir.), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

New and material evidence has been received to reopen a claim for service connection for arthritis of the right shoulder

The Veteran was notified by RO letter in May 2004 of a rating decision that month which denied service connection for arthritis of the right shoulder.  That claim was denied because there was no competent evidence linking such disability to the Veteran's military service.  No additional evidence was received within one-year following notification of the denial and no new service records of any kind have been received since the denial and, so, readjudication of the claim on a de novo basis on either basis is not warranted.   See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). 

For such claims received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, i.e., for the limited purpose of reopening, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Regardless of how the RO ruled on the question of reopening, the Board must re-decide that matter on appeal because it is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The evidence on file at the time of the 2004 RO denial include X-ray evidence of right shoulder arthritis at a time years after service but the STRs were negative for symptoms, signs, complaints, history, treatment or diagnosis of right shoulder disability.  While the Veteran did engage in combat, there is nothing which suggests that he incurred an injury or chronic, i.e., permanent right shoulder disability due to a combat injury.  See generally Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012) (holding that the provision of 38 U.S.C.A. § 1154(b) relating to combat can be used not just to show the incurrence of an event or injury, but to show that a veteran incurred a permanent disability in service).  In fact, while he had an acute left shoulder injury, the STRs are negative for a right shoulder injury and in fact for any right shoulder disability.  

At the travel Board hearing the presiding VLJ stated to the Veteran that his claim had been previously denied because there was no evidence of a causal nexus between his arthritis and something that happened during service.  The Veteran acknowledged that he had no new documentary evidence.  At the hearing it was alleged, in substance, that he had sustained wear and tear of his right shoulder by having to lift and carry heavy objects, often with his right arm, which caused pain.  He suggested in his testimony that after service he continued to have right shoulder stiffness but had not had to exert or put pressure on the right arm and shoulder in his postservice employment.  Also, he had had heat treatments for his back and shoulder after military service but VA had never treated him for this, and had not had any treatment until he had electrodiagnostic testing at the University of Chicago in 95, 96 or 97.  He further stated that he had had a nerve transposition in his right arm.  Page 31 of the transcript.  This had only provided relief of pain for about 2 years.  He further testified that he would review the records he had at home to locate anything relevant and submit any such records.  However, no such records have been submitted, even though it was agreed to hold open the record for 30 days for that purpose.  

It is undisputed that the Veteran has had cervical radiculopathy which has affected his right upper extremity.  This entails neurological symptoms, such as pain, which course from the cervical spine throughout the right upper extremity, including the right shoulder.  He has also had ulnar neuropathy of the right arm.  He has had surgery for both of these disabilities, in 2003 and 2004.  However, service connection is not in effect for either of these disabilities.  Accordingly, the only new evidence consists of the Veteran's testimony which, in substance, attempts to relate the symptoms pertaining to these two nonservice-connected disorders, both of which are of postservice origin, to his previously claimed, and denied, right shoulder disability.  

In sum, the evidence since the 2004 RO denial which is new, is not material and is insufficient to reopen the claim.  

Service connection for a GI disorder, secondary to diabetes

At the travel Board hearing the Veteran was informed that service connection for a GI disorder had been denied on the basis that the Veteran did not have gastroparesis, a type of disorder that would be secondary to diabetes.  He testified that he was being treated for GERD but acknowledged that his treating physicians had never told him the cause of the GERD and had never said it was due to diabetes, even though he had first developed GERD after he developed diabetes.  

Essentially, the Veteran relies solely upon a temporal relationship, i.e., first developing diabetes and then developing GERD, as the basis of his claim.  While such a relationship is a factor for consideration, it is by no means dispositive.  

However, the Veteran's testimony simply is not in keeping with the clinical evidence which shows that he had GI symptoms as early as 1974, several years after service, when he was hospitalized for peptic ulcer disease.  This predates his development of diabetes by many, many years.  Even on VA examination in 1976 he reported sometimes, although rarely, having heartburn.  In this regard, the Board notes that gastroesophageal reflux is the "reverse flow of material from stomach to esophagus."  Cox v. Brown, 5 Vet. App. 95, 97 (1993).  Gastroesophageal reflux is the most disabling manifestation of a hiatal hernia.  76 Fed.Reg. 39160, 39174 (July 5, 2011).  More to the point, the VA examination in 1976 yielded a diagnosis that there was no organic GI disease found; and found that he had non-specific, functional, non-organic GI symptomatology.  

Thus, while the Veteran may have non-organic GI symptoms, he is not competent to attest to his having an organic GI disease, much less an organic GI disease that is linked in any manner to his military service or to his service-connected diabetes because the matter involves an internal physical process thereby rendering the question medically complex.  There is no competent and credible nexus evidence linking the disorder to service or service connected disability.  Accordingly, service connection for a GI disorder is not warranted.  

Service connection for a bladder disorder with frequent urination, secondary to diabetes

At the travel Board hearing the Veteran was informed that his service connection claim was denied because it was concluded that there was no current diagnosis of a bladder disorder.  While he is service-connected for diabetic neuropathy of the lower extremities, there is no supporting clinical evidence that he now has a bladder disorder as a neurologic consequence of either his service-connected diabetes or his service-connected low back disability.  Moreover, at the hearing he testified that when he had low blood sugar he became thirsty.  In other words, he suggests that he has more frequent urination because he ingests liquids more often.  However, such an increase in the frequency of urination, i.e., in conjunction with more ingestion of fluids, is not evidence of a clinical disorder, i.e., pathology, of the bladder.  

The Veteran also testified that he took medication for diabetes which was known to cause bladder disease.  Nevertheless, at the hearing he also conceded that his treating physicians, while aware of his frequent urination, had never diagnosed him as having bladder disease.  He sometimes thought his frequent urination might be due to his prostate, but he had been told by his physicians that his prostate was good.  Moreover, he testified that he had never made a formal complaint to his treating physicians concerning his frequent urination and had never been treated for a bladder condition.  

In view of the foregoing, the Board concludes that service connection is not warranted because the record as it stands simply does not credibly establish that the Veteran now has a disability of the bladder, much less such a disability which is related in any manner to his military service or to service-connected diabetes, medication for diabetes, or service-connected low back disability.  

Service connection for peripheral neuropathy of the right upper extremity and left upper extremity, due to diabetes

Here, the neuropathy of the Veteran's upper extremities is chronic in nature and first manifested many years after his service and any in-service herbicide exposure.  Thus, his neuropathy of the upper extremities is not "acute and subacute peripheral neuropathy" or "early-onset peripheral neuropathy" and is not otherwise shown to be related to in-service herbicide exposure.  Rather, he claims it is due to diabetes (which was service-connected on the basis of in-service herbicide exposure).  

The only evidence supporting the Veteran's theory that his neuropathy of the upper extremities is due to service-connected diabetes is the VA clinical record in October 2008 when it was suspected that tingling and numbness of his arms might be due to diabetic neuropathy.  At that time electrodiagnostic testing was recommended but when conducted in November 2008 it revealed that the neuropathy in the upper extremities was in a nerve root distribution.  As shown by later clinical evidence, such a distribution of neuropathic symptoms is not characteristic of diabetic neuropathy.  

At the travel Board hearing the Veteran was informed that his claim for peripheral neuropathy of the upper extremities had been denied on the basis of a negative VA medical opinion which found that there was no aggravation of his upper extremity neuropathy due to diabetes, and that it had been found that there was no current diagnosis of diabetic neuropathy of the upper extremities.  He testified that he sometimes had a throbbing or a tingling sensation in each arm, more on the right.  He had had electrodiagnostic testing sometime in the mid to late 1990s at the University of Chicago Hospital, and that he had similar symptoms in his legs, i.e., tingling like pins-and-needles.  

In this regard, the Veteran is service-connected for diabetic peripheral neuropathy of both lower extremities.  He also now has neuropathy of both upper extremities.  However, the mere similarity of neuropathic symptoms simply does not show that they are all of the same etiology, i.e., cause.  Indeed, the Veteran must be acutely aware of this inasmuch as he has had surgery on his cervical spine for cervical degenerative disc disease which, as he well knows, has been the cause of some of his neuropathic symptoms in both upper extremities.  The other neuropathic symptoms in his upper extremities are conclusively shown to be due to ulnar neuropathy which also affected both upper extremities.  

In keeping with this is the VA neurology opinion that his neuropathic symptoms of the upper extremities are due to cervical degenerative disc disease and ulnar neuropathies, and not due to service-connected diabetes.  The VA examiner also found no aggravation.  This opinion is persuasive because the neuropathic symptoms in the upper extremities are in a pattern which follow the nerve root distribution and not in a stocking-glove pattern found in cases of diabetic neuropathy.  

For these reasons, the Board finds that the Veteran's testimony that he was told by treating physicians that his neuropathic symptoms in the upper extremities could be related to diabetes to be unpersuasive and to be outweighed by the competent medical opinion of record.  In this regard, at that hearing it was suggested that he obtain a supporting opinion from his treating physicians corroborating his testimony, to include whether his neuropathic symptoms of the upper extremities might be aggravated by his service-connected diabetes, and the record was held open to allow him to do so.  However, no such opinion has been submitted.  

So, for these reasons service connection for peripheral neuropathy of the upper extremities is not warranted.  

Service connection for retinopathy, secondary to diabetes

Despite the conflicting findings during service, there is no competent evidence on file that the Veteran now has an acquired disorder of the eyes.  As to this, his current presbyopia is developmental in nature and as such may not be service-connected even though it causes some diminution in visual acuity.  In fact, at the hearing it was stated that he had worn prescription lenses even before being diagnosed with diabetes.  However, the Veteran conceded that he had never been informed by a physician that he had diabetic retinopathy.  On the other hand, he testified that his vision had deteriorated over the years but no physician had informed him of the cause, i.e., whether it was due to aging or diabetes.  

As to this, the diagnosis of presbyopia is well established.  Presbyopia is a visual condition that becomes apparent especially in middle age and in which loss of elasticity of the lens of the eye causes defective accommodation, and inability to focus sharply for near vision.  McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  "Presbyopia is 'hyperopia and impairment of vision due to ... old age.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1349 (28th ed. 1994)."  Terry v. Principi, 18 Vet. App. 147 (Table);  No. 99-2197, (nonprecedential Order of July 2, 2002).

In sum, there is simply no competent and credible evidence that the Veteran's decrease in visual acuity is due to anything other than development presbyopia and there is virtually no competent and credible evidence that he now has or has ever had diabetic retinopathy.  In fact, he has been repeatedly evaluated for this very reason and on each occasion it was found that he does not have diabetic retinopathy.  

Service connection for erectile dysfunction, secondary to diabetes

At the hearing the Veteran was informed that this claim was denied because of a negative VA medical opinion which had found that there was no aggravation of erectile dysfunction due to the service-connected diabetes.  

Also at the hearing the Veteran attempted to establish a temporal relationship between his erectile dysfunction and his service-connected diabetes.  However, this very matter was considered in the negative VA medical opinion which was obtained and which found that the erectile dysfunction, while having first manifested many years after service, had pre-existed the development of the Veteran's diabetes.  

At the hearing the Veteran's service representative indicated that certain medications for treatment of PTSD could cause erectile dysfunction, although it could also be caused by either aging or diabetes (and presumably both together).  However, the service representative did not identify which medications might cause erectile dysfunction or even state that the Veteran had been or was taking any such medications that could cause erectile dysfunction.  It was with this in mind that the Veteran was given the opportunity, at the hearing, to obtain a supporting medical opinion from a physician addressing both the impact of the service-connected diabetes and medications for PTSD, and the record was held open for 30 days for such purpose.  However, no such opinion has been submitted.  

On the other hand, the only medical opinion addressing this matter is the March 2012 VA examiner's opinion that the erectile dysfunction was less likely as not due to diabetes and, also, that there was no evidence of aggravation of erectile dysfunction.  This opinion was rendered after a review of the record and of the temporal chain of events.  Accordingly, it is given greater probative value than the Veteran's mere lay speculation.  

For these reasons, the Board finds the negative VA medical opinion to be persuasive and, accordingly, must conclude that service connection for erectile dysfunction is not warranted.  

General Rating Principles

Disability evaluations are determined by the application of the V A's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2009).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012). 

A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007) and Middleton v. Shinseki, No. 2013-7014, (Fed. Cir. Aug. 16, 2013) (if disability rating criteria are written in the conjunctive, all required elements must be shown for assignment of a higher rating and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. § 4.3.  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

PTSD, rated 70 percent disabling

Because a 10 percent rating under the General Rating Formula for Mental Disorders specifically encompasses the effect of medication, it may be considered when the rating is at even higher levels.  

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the presence of all, most, or even some, of the enumerated symptoms for an award a specific rating need not be present.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002) (the symptoms listed for a particular psychiatric rating are not an all-inclusive or exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects for a particular rating); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Consideration is given to whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  

A particular disability rating is assigned "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration" with respect to their impact both socially and occupationally, as opposed to merely limiting consideration to the presence of the listed symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (interpreting 38 C.F.R. §§ 4.126 and 4.130 together as meaning that the ratings under the General Rating Formula for Mental Disorders are symptom-driven, i.e., the greater the severity, frequency and duration the higher the rating).

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability. 

At the travel Board hearing it was agreed that the record would be held open for 30 days to allow the Veteran to obtain and submit records of his meetings of a Vet Center in the City of Clarksdale.  Pages 11 and 53 of the transcript.  However, no such records have been submitted.  

At the travel Board hearing the Veteran testified that he could go out to shop for groceries and to see either physicians or attend his therapy sessions.  He did not go to movies but sometimes had lunch with others that attended his therapy sessions.  Significantly, the Veteran testified that he had hallucinations in that he kept seeing things or hearing things, as if he were on guard duty because he felt suspicious and paranoid, as if he were being watched.  Also, he had suicidal ideation.  

The Veteran has, at times, had some suicidal ideation but he has never had any plans to actually commit suicide, much less ever made any suicide attempts.  He at times has had thoughts of injuring others, mostly those at his former place of work but the evidence is otherwise convincing that he is not a persistent danger of harming himself or others.  

Similarly, the Board is not convinced that his reports of sometimes, apparently when alone at home, seeing or hearing things are true manifestations of hallucinations.  In this connection, if he had true hallucinations or persistent delusions it would be expected that he would have been prescribed anti-psychotic medication at some time in the past, but such is not the case.  Also, he has never had any gross impairment of thought processes or his ability to communicate and he has never exhibited grossly inappropriate behavior.  

Further, the Veteran has not displayed persistent disorientation and while he has had some impairment of his memory, he has not had such memory loss as to equate with loss of the names of close relatives, own occupation, or his own name.  Additionally, while he has had others help perform some household tasks, this is shown to be due to physical and not psychiatric disability.  He has otherwise been able to maintain much more than a minimal level of personal hygiene.  

In sum, the preponderance of the evidence establishes that the social and occupational impairment from the Veteran's PTSD does not more nearly approximate total occupational and social impairment.  Consistent with this is the fact that the Veteran's GAF scores have primarily ranged from 45 to 65 in recent years.  

The Global Assessment of Functioning Scale (GAF) "is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).   A GAF score of 61 to 70 indicates that the examinee has some mild symptoms; a GAF score of 51 to 60 indicates that the examinee has moderate symptoms; and a GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, it would not be until he had a GAF score between 31 and 40 that it would be expected to have some impairment in reality testing or communication, and not until GAF scores from 21 to 30 would he be expected to have behavior which was considerably influenced by delusions or hallucinations, or have serious impairment in communication or judgment.  However, he has never had GAF scores which even approximate such severity. 

Accordingly, the Board concludes that the Veteran is not entitled to a schedular rating in excess of 70 percent rating.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 70 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

A Compensable Rating for Chronic Infection of the Feet

The Veteran's chronic infection of the feet has been rated as dermatophytosis.  Under DC 7813, the diagnostic code for dermatophytosis, the rater is instructed to evaluate the skin condition as either disfigurement of the head, face or neck (DC 7800), or as scars (DCs 7801-7805), or as dermatitis (DC 7806), depending on the predominant disability.  The Veteran's skin involvement is isolated to his feet which is an unexposed area and the medical evidence does not show that he has permanent scarring from this condition.  Thus, DCs 7800-7805 are not applicable.  See Butts v. Brown, 5 Vet. App. 532 (1993).  The Board finds that dermatitis is the predominant disability and will evaluate his skin condition under DC 7806.  

Under 38 C.F.R. § 4.118, DC 7806 a noncompensable rating is assigned there is involvement of less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12 month period.  A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or there is intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six (6) weeks during the past 12 months.  A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  

At the travel Board hearing the Veteran testified that he did not take oral medication for his skin disorder but used creams on his feet because he would develop what he called "warts" on his feet which caused very bad itching.  He sometimes picked holes in these warts, or blisters, to drain fluid.  This, together with topical creams, kept them at a minimum such that they did not come back as fast as they used to but he still had flare-ups varying from twice daily to several times weekly.  He had applied topical creams daily for the last 12 years.  

Under DC 7806 there are two potential means of assigning a compensable rating for the Veteran's skin condition.  One is if the condition requires intermittent systemic therapy, e.g., corticosteroids or other immunosuppressive drugs.  The Veteran's testimony, and the evidence as a whole, make it undisputed that he does not now and has never required systemic therapy.  

The second means, is when the area of involvement is at least 5 percent but less than 20 percent of the entire body surface, or less than 20 percent of the exposed body surface.  As stated, the area involved, i.e., the feet, is a non-exposed area.  Thus, there must be involvement of such extent as to be between 5 percent and 20 percent of the entire body surface.  However, here the VA examinations have made it clear that the area of total body surface involved is no greater than, at most, 2 percent of the total body surface area.  

In this case the Veteran had not met the criteria for a compensable rating under DC 7806 at any time during this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Extraschedular consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Veteran's belief that his disabilities are worse than the assigned ratings is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay testimony of the Veteran.  Thus, the Board finds that the currently assigned ratings are appropriate.  

In the case at hand, the record reflects that not only had the Veteran not required frequent hospitalizations for his PTSD but the manifestations of his PTSD are not in excess of those contemplated by very wide range of symptoms listed in the schedular criteria.  Although the record establishes that the Veteran had some mental health difficulties at work and, in part, retired from his previous job due to psychological problems, such interference is contemplated in the high rating assigned.  While the criteria for the skin disorder does not specifically list symptoms, they address the relevant treatment and extent of involvement in determining the impact of the disability and the evidence before the Board does not establish that a mere description of the symptomatology creates a substantially different picture than that encompassed by the criteria for rating disorders of the skin.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disorders are adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to service-connected disorders at issue or other symptoms which are not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately encompass the severity of the Veteran's service-connected disabilities.  Moreover, the rating criteria provide for ratings greater than those assigned for each service-connected disorder, which may be awarded should any of the service-connected disorders increase in severity.  The Veteran has not described any unusual or exceptional features associated with his disabilities or described how the disabilities affect him in an unusual or exceptional manner.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013)), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the impairment from service-connected disabilities.  However, in this case, the Board finds that there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Moreover, the Federal Circuit in Johnson, 762 F.3d 1362 (Fed. Cir. 2014) stated that an extraschedular rating under 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides an extraschedular TDIU rating when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., when there is less than total unemployability but the collective impact of service-connected disorders is not adequately compensated under the Schedule for Rating Disabilities.  However, in this case, as described below, the Veteran is being awarded a TDIU rating and, so, there is no "gap" to be filled in by an extraschedular rating based on multiple service-connected disorders.  

TDIU

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service- connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id. 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R.  §4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a TDIU cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994). 

The Veteran is service-connected for PTSD, rated 70 percent; back disability, rated 40 percent; diabetes mellitus, type II, rated 20 percent; tinnitus, rated 10 percent; hearing loss, rated 10 percent; diabetic neuropathy of the right lower extremity, rated 10 percent; diabetic neuropathy of the left lower extremity, rated 10 percent; and chronic fungal infections of the feet, assigned a noncompensable evaluation.  There is a combined disability rating, including the bilateral factor of 2.7 percent, of 90 percent.  Thus, Veteran meets the percentage requirements of 38 C.F.R. §4.16(a).

In the Veteran's notice of disagreement (NOD) to the denial of a TDIU rating he indicated that, contrary to an examiner's opinion, he was not capable of sedentary employment because he was 64 years of age and had never had a sedentary job.  However, the Board may not consider his age in the TDIU context, and his own testimony was that he had worked as a clerk in a warehouse which, clearly, is sedentary employment.  In the Veteran's December 2009 VA Form 21-8940, Application for Increased Compensation Based on Unemployability he reported that he had become too disabled to work and had last worked in January 2003, after working about 23 years as a Chicago transit clerk.  However, the evidence shows that most of his work experience has been in automotive work and as a bus driver.  He testified that after driving a bus for 8 years he could not take this work due to the stress, and the rest of the time he worked as a clerk in a warehouse, retiring from Chicago Transit Authority after 25 years on the basis of years worked and not due to disability.  As a clerk he did computer and paper work, dealing with only a few people and got along well with his supervisor.  However, he sometimes had outbursts of anger.  The record was held open for 30 days following the travel Board hearing to allow the Veteran to submit a medical statement supporting his TDIU claim, but no such evidence was submitted.  

Significantly, the Veteran stopped working following surgery for his nonservice-connected degenerative disc disease of the cervical spine with upper extremity radiculopathy and surgery for his nonservice-connected upper extremity ulnar neuropathy.  His December 2009 VA Form 21-8940 shows that he did not retire due to disability and has not attempted to find work since his retirement.  VA examination in August 2011 yielded an opinion that his physical and sedentary employability was limited due to nonservice-connected right ulnar neuropathy due to weakness in his right hand.  On the other hand, at the travel Board hearing he testified that at one time he had received SSA disability benefits but had been switched to receiving SSA benefits based on his age.  See Pages 43 and 45.  

On VA evaluation of his diabetes in March 2010 it was opined that there was no functional impairment or limitation to physical or sedentary employment due to diabetes.  However, at the travel Board hearing it was reported that the Veteran was sometimes unstable when walking due to diabetic neuropathic symptoms in his feet.  He testified that he sometimes had to receive injections in his back for lumbosacral disc disease.  As to his hearing loss and tinnitus, the Veteran reported on examination in May 2009 that, as a bus driver, he had had to ask people to repeat themselves but the opinion of a VA audiologist in March 2010 was that there were no significant effect if he was in a quiet setting without background noise.  In August 2011 it was stated that even if he used hearing aids it would be expected that he would have difficulty understanding speech in a noisy environment, especially with a lack of visual cues, although by itself the hearing loss did not preclude gainful employment and, similarly, his tinnitus impacted the ordinary conditions of daily life, but would not be expected to affect his employment.

On VA spinal examination in April 2010 it was opined that it would be difficult for the Veteran to carry out hard manual labor.  He was a candidate for a light duty or desk work, i.e., sedentary but not heavy physical or manual labor.  Other information shows that he now walks with the aid of a cane due to either service-connected lumbosacral disability or service-connected diabetic neuropathy of the lower extremities, or both.  More recently, on VA examination in 2011 he was found to have what at least approximated lumbosacral ankylosis which the examiner opined would make any kind of bending or stooping impossible, which was what he used to do when driving and working in a warehouse.  He was now unable to do this type of work.  He could do mild sedentary or light work which would include walking no more than 50 feet at a time, resting or standing for no more than 2 hours at a time but with taking breaks of 15 minutes every two hours to relieve back stiffness.  It was reasonable to assume that he would have flare-ups during which he would have decreased motion and increased pain.

Although it is clear that the Veteran retired due to a combination of service-connected and nonservice-connected disorders, the dispositive matter is whether he is not precluded from gainful employment due solely to service-connected disorders.  In this regard, since he retired the disability evaluations assigned for his service-connected PTSD and his service-connected low back disorder are not much greater.  His service-connected low back disability, for which he uses a brace, and service-connected diabetic neuropathy of each lower extremity, as well as his diabetes cumulatively preclude any manual or physical labor.  This leaves only non-physical or sedentary employment but even here his service-connected hearing loss has some impact.  However, the greatest adverse impact as to sedentary employment stems from the Veteran's PTSD which has caused some memory impairment as well as other symptoms making it difficult, if not impossible, to adjust to working with others.  Also contributing to limiting his ability to obtain sedentary employment is his lack of advanced formal education, having only the equivalent of a high school education.  Accordingly, because the regular percentage standards for a TDIU rating under 38 C.F.R. § 4.16(a) are satisfied and resolving any doubt in favor of the Veteran, the Board finds that there is persuasive evidence establishing that the Veteran is incapable of substantially gainful employment due to service-connected disabilities.  In sum, the Board finds it reasonable to conclude that the evidence of record supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  


ORDER

The application to reopen the claim for service connection for arthritis of the right shoulder is denied.  

Service connection for a GI disorder, a bladder disorder with frequent urination, peripheral neuropathy of the right upper extremity and left upper extremity, retinopathy, and for erectile dysfunction is denied.  

A schedular rating for PTSD in excess of 70 percent and a compensable rating for a chronic infection of the feet are denied. 

A TDIU rating is granted, subject to the provisions governing the award of monetary benefits.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


